Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 2/22/22 are hereby entered.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 20, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of performing
a method for controlling a social interaction […] based on a representation of a neuro-physiological state of a user, the method comprising:
monitoring […] digital data from a social interaction involving a user of the application;
receiving sensor data [regarding] a neurophysiological response of the user related to the social interaction;
determining a Composite Neuro-physiological State (CNS) value for the social interaction, based on the sensor data, wherein determining…event; and
at least one of recording the CNS value correlated to the social interaction […], indicating the CNS value to the user, indicating the CNS value to another participant in the social interaction, or controlling progress of the social interaction […] based at least in part on the CNS value.


In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, sensors, a computer memory, and/or a computer application/program, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, sensors, a computer memory, and/or a computer application/program, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20110009193 A1 by Bond et al (“Bond”), in view of PGPUB US 20160228744 A1 by Szacherski (“Szacherski”).
In regard to Claims 1, 3, 6, and 20, Bond teaches a method for controlling a social interaction application based on a representation of a neuro-physiological state of a user, the method comprising:
monitoring, by at least one processor, digital data from a social interaction involving a user of the application;
(see, e.g., F4, s406);
receiving sensor data from at least one sensor positioned to sense a neurophysiological response of the user related to the social interaction;
(see, e.g., F4, s404);
determining a Composite Neuro-physiological State (CNS) value for the social interaction, based on the sensor data; and
(see, e.g., F4, s408-410);


(see, e.g., F4, s412).
In regard to Claims 3 and 6, while Bond teaches determining arousal levels/values based on data from sensors including, e.g., an EEG (see, e.g., p18 and 31), it may not teach the remaining limitations, however, in an analogous reference Szacherski teaches calculating an average value of a sensor reading over a certain time period and comparing that average to a threshold to characterize those sensor readings as certain classes of signals (see, e.g., paragraph 53);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have employed the algorithm taught by Szacherski as part of the method otherwise taught by Bond, in order to more accurately characterize what arousal levels corresponded to what reactions to the gameplay.
In regard to Claim 11, Bond teaches these limitations.  See, e.g., p18.
In regard to Claim 12, Bond teaches these limitations.  See, e.g., p31.
In regard to Claim 15, Bond teaches these limitations.  See, e.g., p107 in regard to providing an alert to the game player.
In regard to Claim 16, Bond teaches these limitations.  See, e.g., p107 in regard to providing an alert to another participant.
In regard to Claim 17, Bond teaches these limitations.  See, e.g., F4, s412.
In regard to Claim 18, Bond teaches these limitations.  See, e.g., p101.
In regard to Claim 19, Bond teaches these limitations.  See, e.g., F7.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view Szacherski, further in view of PGPUB US 20100302000 A1 by Szymkowiak et al (“Szymkowiak”).
In regard to Claims 4-5, while Bond teaches employing audio-video stimuli baselines for comparison (see, e.g., p114), and Szacherski teaches employing averages (see rejection of Claim 3), Szymkowiak teaches employing arousing and non-arousing stimuli in order to establish a person’s signature responses (see, e.g., p33 and);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the techniques taught by Szymkowiak as part of the method otherwise taught by Bond and Szacherski.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bond, in view of Szacherski, further in view of PGPUB US 20150093729 A1 by Plans et al (“Plans").
In regard to Claims 7-8, while Bond teaches considering sensor data from multiple individuals (see, e.g., p48), including heart rate data, when deciding if/how to change the course of the performance it may not teach calculating an average for data from sensors for each individual (“calculating one of multiple event powers”) and then averaging those heart rates for all of the individuals together (“aggregating the event powers”), however, in an analogous reference Plans teaches this functionality (see, e.g., paragraph 33);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Plans as part of the method otherwise taught by Bond, in order to more accurately characterize what the players’ overall reaction to the gameplay.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bond, in view of Szacherski, further in view of PGPUB US 20160042648 A1 by Kothuri (“Kothuri”).
In regard to Claim 13, Kothuri teaches normalizing value values based on known stimuli (see, e.g., p68);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Kothuri as part of the method otherwise taught by Bond, in order to more accurately characterize what the players’ overall reaction to the gameplay.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bond, Bond in view Szacherski, further in view of PGPUB US 20160196105 A1 by Vartakavi et al (“Vartakavi”).
In regard to Claim 14, Vartakavi teaches calculating/comparing a difference between a measured valence value and a target valence value (see, e.g., p932) in order to select a media file to be played 
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Vartakavi as part of the method otherwise taught by Bond, in order to better select gameplay for the user.

Response to Arguments
	Applicant argues on page 6 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    226
    675
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant mis-characterizes the rejection made under 101 to the extent that the rejection does not identify the claimed “sensor” as being part of the abstract idea that is capable of being performed by human being mentally.  Furthermore, the CAFC has held in, e.g., University of Florida Research Foundation and Electric Power Group that collecting data, analyzing that data, and providing outputs based on that analysis is an abstract mental process.  And Applicant likewise claims collecting certain digital and sensor data, analyzing that data to determining a composited CNS value, and providing an output by indicating that CNS value and/or changing the visual appearance of the social interaction.  For these reasons the rejections made under 101 on the basis of the Applicant claiming an abstract idea in the form of a mental process are maintained.



    PNG
    media_image2.png
    459
    694
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant claims a “method for controlling social interaction”, which is akin to “managing relationships between people, social activities, and human behavior”, which has been identified as a method of organizing human activity.  The fact that Applicant has embodied this abstract idea in a computer program running on a generic computer and employing generic sensors to gather data does not change the abstract nature of the invention being claimed.  For these reasons the rejections made under 101 on the basis of the Applicant claiming an abstract idea in the form of a method of organizing human activity are maintained.



    PNG
    media_image3.png
    378
    683
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claimed invention, unlike those in the cited cases, Applicant’s invention does not improve any of the computer and sensing elements claimed by the Applicant in addition to Applicant’s abstract idea qua computer and sensing elements.  Applicant merely claims a computer “application” to embody its abstract idea and a computer processor to execute that application.  Applicant’s claimed invention does not result in that computer processor being able to, e.g., run faster, use less power, and/or be manufactured more cheaply.  Likewise, Applicant claims sensors for purposes of providing sensing data.  Applicant’s claimed invention does not result in those sensors, e.g., being able to operate more quickly, or more precisely, and/or use less power.




    PNG
    media_image4.png
    261
    683
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive because Bond is not relied upon in the rejection to teach comparing an average with a certain value (e.g., a “expectation arousal value”).  Instead, Szacherski is cited as teaching that feature in regard to calculating an average reading and comparing that average to another value.



    PNG
    media_image5.png
    263
    690
    media_image5.png
    Greyscale

Applicant’s arguments are not persuasive because Szacherski is not relied upon in the rejection to teach gathering data regarding “a specific social interaction, such as video game play”.  Instead, Bond is cited as teaching those features and the combination of the art teaches the limitations in question.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715